In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00094-CV

MCMC AUTO LTD., Appellant                    §    On Appeal from the 153rd District
                                                  Court

                                             §    of Tarrant County (153-285175-16)

V.                                           §    October 25, 2018

                                             §    Opinion by Chief Justice Sudderth

SIDECARS, INC., Appellee                     §    Dissent by Justice Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.

      It is further ordered that Appellant MCMC Auto Ltd. shall pay all of the costs

of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Bonnie Sudderth
                                           Chief Justice Bonnie Sudderth